664 So.2d 331 (1995)
Lazaro SANCHEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 95-1452.
District Court of Appeal of Florida, Third District.
December 13, 1995.
Bennett H. Brummer, Public Defender, and Howard K. Blumberg, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Avi J. Litwin, Assistant Attorney General, for appellee.
Before SCHWARTZ, C.J., and NESBITT and JORGENSON, JJ.
PER CURIAM.
We affirm the defendant's conviction and sentence for grand theft of an automobile. The trial court need not include a jury charge of trespass in a conveyance, as a category 2 permissive lesser included offense of grand theft of a motor vehicle, where the information does not allege one of the elements of the lesser offense. See Brown v. State, 206 So.2d 377 (Fla. 1968). Here, the information charging grand theft of a motor vehicle did not allege one of the statutory elements of trespass in a conveyance  that *332 the defendant wilfully entered or remained in the complainant's motor vehicle. § 810.08(1), Fla. Stat. (1993). Accordingly, the trial court correctly denied the defendant's request for a jury charge on trespass in a conveyance.
Affirmed.